119 Utah 181 (1950)
225 P.2d 728
CAMACHO
v.
INDUSTRIAL COMMISSION OF UTAH et al.
No. 7518.
Supreme Court of Utah.
Decided December 27, 1950.
George M. McMillan, Salt Lake City, for plaintiff.
Clinton D. Vernon, Atty. Gen., Mark K. Boyle, Asst. Atty. Gen., Dickson, Ellis, Parsons & McCrea, A.D. Moffat, and Calvin Behle, all of Salt Lake City, for defendants.
PER CURIAM.
*182 Certiorari to review an order of the Industrial Commission denying the petitioner compensation for permanent partial disability.
Petitioner was injured while employed by Kennecott Copper Company, as a trackman. While moving railroad ties, he slipped and fell against a stack of ties, injuring his back. He had a tubercular arthritis condition of the bone of the left shoulder, which it is contended had been quiescent, but which was lighted up and became active as a result of the injury, and in consequence the use and movement of the shoulder was partially permanently destroyed. The Commission found that the disability complained of existed prior to the injury, and denied an award of compensation. It is contended that the evidence fails to support the denial of an award.
If there is competent evidence of a substantial character to sustain the findings of the Commission, they will not be disturbed. Stoddard v. Industrial Commission, 103 Utah 351, 135 P.2d 256; General Mills v. Industrial Commission, 101 Utah 214, 120 P.2d 279; Silcox v. Industrial Commission, 101 Utah 438, 121 P.2d 901; Pacific States Cast Iron Pipe Co. v. Industrial Commission, 101 Utah 580, 126 P.2d 25; Wilson v. Industrial Commission, 99 Utah 524, 108 P.2d 519; Pecharich v. Industrial Commission, 99 Utah 412, 107 P.2d 167; Gerber v. Industrial Commission, 91 Utah 479, 64 P.2d 1281; Roberts v. Industrial Commission, 87 Utah 10, 47 P.2d. 1052; Vecchio v. Industrial Commission, 84 Utah 528, 37 P.2d 542, to mention but a few of the Utah cases so holding. See also Norris v. Industrial Commission, 90 Utah 256, 61 P.2d 413.
The facts of this case are not unique so as to be of special interest, and no worthwhile purpose would be served in detailing the evidence herein. We have reviewed the *183 evidence, and we find that there is substantial competent evidence to support the Commission's finding. Accordingly, the order of the Industrial Commission is affirmed.